CARPENTER, J.
This is an action brought by the husband of the plain*187tiff in case No. 66841 to recover for expenses sustained by bis wife in said case No. 66841, entitled Jessie V. Rogers vs. Walter E. Fitzpatrick, City Treasurer.
For plaintiff: Edward II. Ziegler, C. A. Kelley.
For defendant: Elmer S. Chace, C. I. Munroe.
Tbe jury returned a verdict for tbe defendant and thereupon a motion for a new trial was filed and tbe case is now before tbis Court on said motion.
Tbe Court feels, as it bas set forth in tbe ease of Jessie V. Rogers vs. Walter E. Fitzpatrick, City Treasurer. that substantial justice bas been done, and tbe motion for a new trial is therefore denied.